Per Curiam:

The appeal is dismissed for want of jurisdiction. § 237 (a), Judicial Code, as amended, 28 U. S. C., § 344 (a); *677United States Supreme Court Rule 9; Flournoy v. Wiener, 321 U. S. 253, 259, and cases cited; Seaboard Air Line R. Co. v. Watson, 287 U. S. 86, 91. Treating the papers whereon the appeal was allowed as a petition for writ of certiorari as required by § 237 (c) of the Judicial Code, as amended, 28 U. S. C., § 344 (c), certiorari is denied.
Mr. Harry M. Wilson for appellant.
Messrs. T. Grady Head, Attorney General of Georgia, and Victor Davidson, Assistant Attorney General, for appellee.